DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on May 19, 2022 is acknowledged. Claims 14-15, 18, 20, 22-23, 25-26, 30, 34, 36-37, 40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  Abbreviations like LeuA and PDVF should be spelled out when appearing for the first time within a claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 is unclear. The claim requires a bacteria-specific ligand associated with a substrate. It is unclear how to define the associated substrate.  What are metes and bounds of the association?  It is unclear if the ligand must be immobilized or bound to the substrate.  
Then Claim 1 recites the limitation "the bound" in the claim.  The claims do not specifically recite how the Listeria becomes “bound” or what the Listeria is bound too.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 concludes with detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample. However, it is unclear if the detection agent is  “associated” with the sample or the detection agent labels the Listeria to thereby detect and/or measure the Listeria present in the sample.  Thus the metes and bounds pf the associated detection agent and sample are unclear. Clarification is required to overcome the rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etayash et al., (ACS Applied Materials and Interfaces 2014, 6, Pages 11131-38; Published Dec 20, 2013).
	Claim 1 is drawn to an assay for determining the presence of Listeria bacteria in a sample comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A; contacting the bound Listeria bacteria with a detection agent; and detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample.
Etayash et al., disclose surface conjugated Leucocin A (leuA) displaying high binding to pathogenic gram-positive bacteria [title]. Leucocin A, a representative class IIa bacteriocin, is a ribosomally synthesized antimicrobial peptide (AMP) that displays potent activity against specific gram-positive bacteria. The antibacterial activity of such peptides is preceded by the binding event that can be utilized for studying specific peptide-bacteria interactions. In this study, 37-residue Leucocin A (LeuA) was synthesized using solid-phase peptide synthesis and covalently immobilized on gold substrates from either the N- or C-terminal [abstract].  The full-length LeuA (37-residue) exhibits specific activity against Listeria monocytogenes [page 1132, col. 1].  The monolayers on gold substrates were incubated and the highest binding was with pathogenic Listeria monocytogenes [abstract]. 
Etayash et al., disclose the LeuA, bacteria-specific ligand as recited by instant claim 1 and Listeria monocytogens is the bacteria recited by instant claim 5. 
Figure 1 shows a schematic showing peptide immobilization on gold-coated silicon wafer substrates. The high and specific bacterial binding ability of LeuA functionalized surfaces support the potential use of class IIa bacteriocins in antimicrobial peptide-based diagnostic platforms [abstract]. Etayash et al., disclose a bacteria-specific ligand LeuA associated with a gold-coated substrate, as recited by instant claim 1. 
To examine binding affinity  of the immobilized peptide,  bacterial strains, were incubated with surfaces immobilized LeuA. The bound cells were treated. The viability of bacterial cells attached to the substrates was evaluated using a live/dead Bacterial Viability Kit (Life Technologies Inc., Burlington, ON, Canada). Live/dead bacterial viability stains, CyQUANT green and propidium iodide (PI), respectively. The mixed live/dead solution was deposited on the surface of the samples, and the samples were incubated prior to analysis using confocal microscopy [page 1134, col. 1]. Etayash et al., disclose contacting the sample with LeuA ligand associated with a substrate and  contacting the bound Listeria bacteria with a detection agent to detect the presence of Listeria bacteria as recited by instant claim 1.  
Peptide-bacterial interaction and bacterial viability were examined with a confocal inverted microscope, Quorum WaveFX spinning disk confocal system (Quorum Technologies, Inc., Guelph, Canada). Multiple fluorescence signals were acquired sequentially to avoid cross talk between image channels. Fluorophores were excited. The emitted fluorescence was detected through spectral detection for green and red fluorescence, respectively [page 1134, col. 1].  Therefore, Etayash et al., disclose detection agents as recited by claim 1 and  fluorescence detection as recited by instant claim 11. Figure 3 (b) disclose the average number of bacteria bound to gold surface, to teach measuring the quantity of bacteria as recited by claim 1. A peptide-free gold surface was used as a control, at higher concentrations, the bacterial binding of the immobilized peptide surfaces was much higher, compared to the peptide-free surface [page 1135, col. 2].  Therefore, Etayash et al., disclose claim 12. 

Claim Rejections - 35 USC § 102
6.	Claims 1-2, 5-6,  and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azmi et al. "Detection of Listeria monocytogenes with short peptide fragments from class lla bacteriocins as recognition elements, "ACS Comb Sci, 20 January 2015 (20.01.2015), Vol.17, No.3, Pgs.156-163.”
	Claim 1 is drawn to an assay for determining the presence of Listeria bacteria in a sample comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A; contacting the bound Listeria bacteria with a detection agent; and detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample.
Azmi et al., disclose Detection of Listeria monocytogenes with Short Peptide Fragments from Class IIa Bacteriocins as Recognition Elements [title].  Azmi et al., employed a direct peptide–bacteria binding assay to screen peptide fragments for high and specific binding to Listeria monocytogenes [abstract].  Azmi et al., disclose Listeria monocytogenes as recited by instant claim 5. Azmi et al., disclose peptide array synthesis wherein synthesis of peptides on PEG500 derivatized cellulose membrane was started by attaching first β-alanine residue (linker) to the cellulose membrane and subsequently peptides synthesized from the C-terminus [page S2], thereby disclosing a porous membrane substrate as recited by claims 1 and 2.  Azmi et al., used  a LeuA-based platform, to selectively detect L. monocytogenes from other Gram-positive strains at a concentration of 103 cfu/mL [page 156, col. 2]; thereby teaching claim 1’s limitation of  a bacteria-specific ligand associated with a substrate.  
Peptide-functionalized microcantilever-based systems are an ideal platform for developing miniature sensors [page 157, col. 1].  For chemical and biological sensing, one side of a cantilever is coated with a thin film of gold and functionalized with molecular recognition agents such as antibodies or peptides to make it chemically specific [page 157, col. 1].  Azmi et al., disclose screening of peptide fragments through a whole cell binding assay.  Peptides displaying high binding to pathogenic bacteria, especially Listeria strains, were screened by incubating the peptide library with several Gram-positive strains. Bacteria were labeled with the fluorescent dye, by incubating with the dye, prior to incubating with the peptide library [page 158, col. 1].  The net fluorescence intensity of each peptide spot due to bound bacteria was quantified using an imager, as described in the Supporting Information [page 161, col. 1]. Leu10 and Leu13 were also immobilized independently on the gold surface to serve as negative controls [page 161, col. 2]. Thus Azmi et al., disclose the instantly rejected claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 5-6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Etayash et al., (ACS Applied Materials and Interfaces 2014, 6, Pages 11131-38; Published Dec 20, 2013) in view of Guralp et al., (Biochemical Engineering Journal Volume 101, 15 September 2015, Pages 18-22).
Claim 1 is drawn to an assay for determining the presence of Listeria bacteria in a sample comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A; contacting the bound Listeria bacteria with a detection agent; and detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample.
	Etayash et al., teach an assay for determining the presence of Listeria bacteria in a sample comprising: contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A; contacting the bound Listeria bacteria with a detection agent; and detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample; however Etayash et al., does not teach the use of a glass substrate.
	Guralp et al., teach Universal cell capture using Antimicrobial peptides (AMPs) belong to a class of natural microbicidal molecules and present a large spectrum of activities against a broad range of organisms. These peptides display their activity by binding to surface components of target cells and causing membrane disruption, which is driven by hydrophobicity/amphipathicity, electrostatic interactions, and peptide’s secondary structure. The semi-selective cell recognition and binding properties of AMPs make them potentially valuable detection agents.  The goal of this study was to investigate the potential of using immobilized AMP for capturing microorganisms on glass arrays [abstract]. The utilization of these peptides as recognition elements in array formats has been exploited in numerous studies with the goal of developing robust, portable, and highly-sensitive biosensors for pathogen detection [Introduction].  More recently, a Class-IIa bacteriocin, Leucocin-A, and its C-terminal fragment immobilized on gold substrates were shown to capture primarily Listeria monocytogenes [Introduction]. Guralp et al., The cell capture occurred within five minutes of incubation and the binding level was highest for Listeria innocua followed by other Gram positive strains tested [abstract]. Guralp et al., teach surface activation of glass slides [2.2].  Guralp et al., investigated the capture ability of the AMP to fluorescently-labeled bacteria cells, incubated on both peptide-coated and peptide-free slides and binding levels which were analyzed by fluorescent microscopy and microarray scanner [para 3.2]. To conclude, this study highlights the potential of utilizing AMPs and their shorter fragments as capture elements in biosensors. As the results reported here demonstrate, surface-immobilized AMPs have the ability to capture a variety of bacteria and displays anti-listerial activity, hence, can be employed alone or in combination with other AMPs to develop universal diagnostic platforms as well as surface-coating materials with antimicrobial properties.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Guralp et al’s glass substrate to Etayash et al.,  assay for determining the presence of Listeria bacteria in a sample comprising contacting the sample with a bacteria-specific ligand associated with a substrate, wherein Listeria bacteria present in the sample bind to the ligand, wherein the bacteria-specific ligand is Leucocin A; contacting the bound Listeria bacteria with a detection agent; and detecting the presence of Listeria bacteria in the sample by measuring the quantity of detection agent associated with the sample in order to provide universal diagnostic platforms as well as surface-coating materials. One of ordinary skill in the art would have a reasonable expectation of success by exchanging the substrate materials because glass substrates are  known to allow for surface-immobilized AMPs and have the ability to capture a variety of bacteria. Finally it would have been prima facie obvious to maintain  the AMP Leucocin A since it shares high sequence similarity with Pln-423, when both AMPs arecapable of cell capture.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take an assay for determining the presence of Listeria bacteria in a sample, where capture and detection of Listeria is well known and there is no change in  function of the Listeria, AMP or detection techniques, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Etayash et al., Microfluidic cantilever detects bacteria and measures their susceptibility to antibiotics in small confined volumes. Nat Commun 7, 12947 (2016). Teach Microfluidic cantilever detects bacteria and measures their susceptibility to antibiotics in small confined volumes.
Conclusion
9. 	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645